Mr. JUSTICE CREBS delivered the opinion of the court: The defendant entered guilty pleas to eight counts of burglary before the Circuit Court of Monroe County. A probation hearing was held and probation was denied. The Court sentenced the defendant to serve five to seven years on each count, the sentences to run concurrently. On appeal, he asserts that the sentence is excessive. Defendant was twenty-one years of age when he was arrested. Although he participated in eight burglaries, this was his first felony conviction. His crimes were nonviolent. After his arrest, he cooperated with the authorities and returned such of the stolen merchandise as still remained in his possession. Since his prior confinement consisted of a few months at the Illinois State Farm, we conclude from the entire record that a potential for rehabilitation exists. Under the American Bar Association sentencing standards, the minimum here is too high in relation to the maximum, as well as being long for a first penitentiary confinement. Considering all of the circumstances, we feel that a minimum sentence of three years would serve the interests of the People and this defendant. The minimum sentence is therefore reduced to three years. Judgment affirmed as modified. G. MORAN, P. J., and EBERSPACHER, J., concur.